Citation Nr: 1014100	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-31 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected degenerative arthritis and 
disc disease of the lumbar spine, L4-5 and L5-S1, and 
entitlement to a disability rating in excess of 40 percent, 
from December 22, 2008.  

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected residuals of pilonidal 
cystectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1947 to 
December 1949 and from October 1950 to June 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued in July 2005 and 
February 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) above.  

In May 2006 and December 2008, the Veteran testified before a 
Decision Review Officer (DRO) at hearings held at the local 
RO.  Transcripts from both hearings are associated with the 
claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected 
degenerative arthritis and disc disease of the lumbar spine, 
L4-5 and L5-S1 is characterized by forward flexion to no more 
than 30 degrees, extension to no more than 10 degrees, left 
lateral flexion to no more than 10 degrees, right lateral 
flexion to no more than14 degrees, and lateral rotation to no 
more than 10 degrees in both direction.  Range of motion and 
gait testing reveals pain and muscle spasm.  Neurologic 
examination variously revealed absent ankle reflex, absent 
patellar, Achilles, or deep tendon reflex, decreased 
perception to vibrations in the bilateral sacral L1 
intervention area, and decreased sensation in the bilateral 
lower extremities.  There is no evidence of ankylosis of the 
entire spine.  

2.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected residuals 
of pilonidal cystectomy are characterized by a scar that 
measures no more than 5 cm by 1 cm, with excoriation and 
slight hypopigmentation of the skin.  The scar is 
superficial, but the upper portion of the scar is deep as 
there is some adherence to underlying tissue and old sinus 
tracts in that area.  The scar does not result in any 
limitation of motion or function.  The scar drains a fluid 
that ranges from clear to bloody and produces an odor, which 
more nearly approximates extensive leakage.  


CONCLUSIONS OF LAW

1.  Throughout the entire appeal period, the schedular 
criteria for a 60 percent disability rating, but no higher, 
for service-connected degenerative arthritis and disc disease 
of the lumbar spine, L4-5 and L5-S1, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

2.  The schedular criteria for a 50 percent disability 
rating, but no higher, for service-connected residual of 
pilonidal cystectomy have been met.  38 U.S.C.A.  § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 7803-7333 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2009).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Lumbar Spine

Service connection for degenerative joint disease and 
degenerative disc disease of the lumbar spine was established 
in July 2005, and the RO assigned a 20 percent disability 
rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5003-5242 (2005), effective November 4, 1997.  In making this 
determination, the RO noted that the Veteran's claim for 
service connection for a low back disability was initially 
denied in a rating decision issued in March 1998, and that 
the Veteran had filed a timely notice of disagreement (NOD) 
as to that ratings decision.  However, the RO noted that the 
Veteran was never provided a Statement of the Case (SOC) 
following his NOD and thus, the Veteran's claim had remained 
open from the date VA received his claim for benefits in 
November 1997.  

In this regard, the RO noted that the rating criteria used to 
evaluate back disabilities had been amended since the Veteran 
filed his service connection claim and, as such, the RO 
evaluated the Veteran's lumbar spine disability under the 
former and current rating criteria.  The RO determined that, 
given the evidence of decreased range of motion in the 
Veteran's lumbar spine, a 20 percent disability rating was 
warranted under the historic rating criteria for limitation 
of motion of the lumbar spine.  See 38 C.F.R. § 4.71a, DC 
5292 (2002).  The RO also determined that a disability rating 
higher than 20 percent was not warranted under any other 
diagnostic code.  

Following the July 2005 rating decision, the Veteran 
submitted a timely NOD as to the rating assigned to his 
service-connected lumbar spine disability.  See July 2005 
NOD.  The RO did not, however, provide the Veteran with an 
SOC following his NOD.  See Manlicon v. West, 12 Vet. App. 
238, 240-41 (1999) (noting that the filing of a notice of 
disagreement initiates the appeal process and requires VA to 
issue a statement of the case).  Instead, the RO issued a 
February 2006 rating decision continuing the 20 percent 
rating for the Veteran's service-connected lumbar spine 
disability, to which the Veteran submitted a timely NOD and 
substantive appeal.  Nevertheless, because the RO did not 
provide the Veteran with an SOC following his July 2005 NOD, 
the Board finds the Veteran's claim has been open since the 
July 2005 rating decision and, thus, the Veteran is seeking 
an initial disability rating higher than 20 percent.  

In July 2009, the RO increased the Veteran's disability 
rating to 40 percent, effective December 2008.  The Veteran 
did not withdraw his appeal as to an increased rating for his 
service-connected lumbar spine disability and, thus, the 
appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that in 2003, during the pendency of the 
Veteran's claim and appeal, amendments were made to the 
rating criteria evaluating disabilities of the spine.  See 68 
Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, DCs 5235 to 5243 (2004)).  This amendment and 
subsequent correction were made effective from September 26, 
2003.  The rating criteria for evaluating intervertebral disc 
syndrome were also revised previously, effective from 
September 23, 2002.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002); (codified at 38 C.F.R. § 4.71a, DC 5293 (2003)).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Principi, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant should apply).  
See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2005).  

Accordingly, the Board will review the disability rating 
under the old and new criteria.  As noted above, the RO 
evaluated the Veteran's claim under the old and new 
regulations in making its rating decision dated July 2005.  
As such, the Board finds no prejudice to the Veteran as a 
review of the record demonstrates that the RO considered the 
old and new rating criteria, and the Veteran was made aware 
of the changes.  See Bernard v. Brown 4 Vet. App. 384 (1993).  

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the degree that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6 (2009).  It 
should also be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2009).

As noted above, the Veteran's service-connected lumbar spine 
disability is evaluated under DC 5003-5243.  The Veteran's 
specific disability is not listed on the Rating Schedule, and 
the RO assigned DC 5003-5243 to represent the degenerative 
arthritis and limitation of motion affecting his lumbar spine 
disability.  The Board notes that the rating criteria in 
effect prior to September 2003 did not contain a separate 
diagnostic code for degenerative arthritis of the lumbar 
spine.  Nevertheless, the Board will evaluate the Veteran's 
service-connected lumbar spine disability under the rating 
criteria for degenerative arthritis under DC 5003 and all 
other potentially applicable diagnostic codes that evaluate 
disabilities involving the spine.  See 38 C.F.R. § 4.71a, DCs 
5285-5295 (2002).  The Board will also evaluate the Veteran's 
disability under all potentially applicable diagnostic codes 
under the current rating criteria.  

Under the rating criteria in effect prior to September 2003, 
degenerative arthritis, when substantiated by X-rays, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, DC 5003 (2002).  Prior to 
September 2003, limitation of motion of the lumbar spine 
warranted a 10 percent disability rating, if slight; a 20 
percent rating, if moderate; and a 40 percent rating, if 
severe.  See 38 C.F.R. § 4.71a, DC 5292 (2002).  

Under DC 5293 (2002), intervertebral disc syndrome warrants a 
noncompensable (zero percent) disability rating if 
postoperative and cured; a 10 percent rating, if mind; a 20 
percent rating, if moderate, with recurring attacks; and a 40 
percent rating if severe, with recurring attacks and 
intermittent relief.  

Important for this case, a 60 percent rating is warranted if 
intervertebral disc syndrome is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief.  

Under the amendment to the Rating Schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine.  
See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (codified at 38 C.F.R. 
§ 4.71a, DCs 5235 to 5343 (2009).  The criteria for the 
General Rating Formula for Diseases and Injuries of the Spine 
(Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) are as follows, in part:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

        100%	Unfavorable ankylosis of the entire spine;
        50%	Unfavorable ankylosis of the entire 
thoracolumbar spine;
40%	Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine;
20%	Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion 
of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  

Note (1):  Evaluate any associated objective 
neurologic
abnormalities, including, but not limited to, 
bowel or bladder
impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to 
the normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual 
will be accepted.

Note (4):  Round each range of motion measurement 
to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine or the entire spine is 
fixed in flexion or extension, and the ankylosis 
results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, DCs 5235 to 5243 (2009).

Review of the pertinent evidence of record reveals that the 
Veteran's service-connected lumbar spine disability is 
manifested by subjective complaints of pain, weakness, and 
muscle spasms, with objective evidence of decreased range of 
motion and painful motion.  See VA examination reports dated 
April 2004, June 2005, January 2006, and December 2008; see 
also VA outpatient treatment records and private medical 
evidence dated from 1995 to 2009.  

At the April 2004 VA examination, the Veteran demonstrated 
forward flexion to 80 degrees, extension to 10 degrees, 
lateral flexion to 25 degrees in both directions, and lateral 
rotation to 30 degrees in both directions.  The Veteran 
complained of pain while demonstrating range of motion and 
repetitive movement revealed weakness in the lumbar spine.  
Objective examination also revealed tenderness in the 
lumbosacral area.  There was no evidence of muscle spasms, 
ankylosis, or any signs and symptoms of intervertebral disc 
syndrome.  The Veteran denied having any incapacitating 
episodes in the last 12 months.  The Veteran also denied 
experiencing flare-ups of pain, as he reported that his pain 
was the same every day.  Neurologic examination revealed 
absent ankle jerk but sensory examination was normal 
throughout the rest of the body.  

At the June 2005 VA examination, the Veteran demonstrated 
forward flexion to 55 degrees, lateral flexion to 20 degrees 
on the left and 12 degrees on the right, and lateral rotation 
to 30 degrees on the left and 46 degrees on the right.  The 
Veteran was unable to demonstrate extension beyond zero 
degrees, and he complained of pain while demonstrating 
movement in his lumbar spine.  Repetitive motion revealed 
decreased range of motion in forward flexion, lateral 
flexion, and lateral rotation.  There was objective evidence 
of pain, with increased muscle spasms and tenderness in the 
lumbar spine while testing range of motion and gait.  The 
examiner stated that the Veteran's posture was with forward 
flexion, but there was no evidence of ankylosis.  The Veteran 
reported having flare-ups of pain that result in additional 
limitation of motion and functional impairment and are 
alleviated by sitting in a reclining chair.  The examiner was 
unable to elicit patellar, Achilles, or deep tendon reflexes 
on neurologic examination, and there was diminished 
perception to vibratory stimuli in the bilateral sacral L1 
intervention area, while perception was intact to the lower 
extremities.  

At the January 2006 VA examination, the Veteran demonstrated 
forward flexion from 8 degrees to 62 degrees, extension from 
negative 8 degrees to zero degrees, lateral flexion to 14 
degrees on the left and 10 degrees on the right, and lateral 
rotation to 24 degrees on the left and 26 degrees on the 
right.  The Veteran complained of pain while demonstrating 
movement in his lumbar spine and repetitive motion revealed a 
slight decrease in range of motion in forward flexion, 
lateral flexion, and lateral rotation.  The Veteran denied 
having flare-ups of pain, as he reported that his pain was 
constant, and he also denied having incapacitating periods 
related to his spine in the past 12 months.  The Veteran was 
noted to stand in forward flexion but the examiner noted 
there was no evidence of a fixed posture abnormality or 
ankylosis.  The examiner was unable to elicit patellar, 
Achilles, or deep tendon reflexes on neurologic examination, 
but perception to vibratory stimuli was intact in the 
bilateral sacral areas and lower extremities.  

The December 2008 VA examination report reflects that the 
Veteran demonstrated forward flexion to 30 degrees, lateral 
flexion to 15 degrees in both directions, and lateral 
rotation to 10 degrees in both directions.  The Veteran was 
unable to extend his back as he demonstrated extension to 
zero degrees, and he complained of pain while demonstrating 
flexion and lateral rotation.  He reported having flare-ups 
of pain approximately one to two days out of a week.  The 
Veteran denied having a history of incapacitating episodes 
during the past year.  The examiner was unable to elicit 
patellar, Achilles, or deep tendon reflexes on neurologic 
examination, and the examiner also noted there was decreased 
sensation in the Veteran's bilateral lower extremities.  

In evaluating the Veteran's service-connected lumbar spine 
disability under DC 5003/5292 (2002), the Board notes there 
is evidence of severe limitation of motion in extension as 
early as April 2004.  The evidence shows that the Veteran's 
ability to extend his back was limited at the April 2004 VA 
examination, as he was only able to demonstrate extension to 
10 degrees.  The evidence shows that his range of motion in 
extension significantly declined thereafter, as the June 2005 
and December 2008 VA examination reports show the Veteran was 
unable to extend his back beyond zero degrees, which is the 
neutral position, and he was only able to demonstrate 
extension to 8 degrees at the January 2006 VA examination.  
The evidence also shows the Veteran complained of pain while 
demonstrating range of motion at each VA examination.  
Therefore, the Board finds the preponderance of the evidence 
shows the Veteran's service-connected lumbar spine disability 
is manifested by severe limitation of motion and, thus, 
warrants a 40 percent disability rating under DC 5003/5272 
(2002).  

The Board has considered whether the Veteran's service-
connected lumbar spine disability warrants a higher, or 
separate, disability rating under any of the other rating 
criteria in effect prior to September 2002.  However, the 
Veteran has never been diagnosed with, or shown to have, 
fractured vertebra or ankylosis of the lumbar spine.  With 
regard to ankylosis, the Board notes there is evidence that 
shows the Veteran stands with his back in forward flexion.  
See VA examination reports dated June 2005 and January 2006.  
However, the medical professionals who evaluated the 
Veteran's lumbar spine in April 2004, June 2005, and January 
2006 specifically stated there was no evidence of ankylosis 
or a fixed spine abnormality.  Indeed, while the Veteran 
stands with his back in forward flexion, the evidence does 
not show that his back is fixed in flexion as he is able to 
demonstrate movement in his back, although significantly 
limited.  Therefore, the Board finds DCs 5285, 5286, and 5289 
(2002) are not for application.  

The Board also finds that DC 5295 (2002) does not assist the 
Veteran in obtaining a higher disability rating because the 
highest disability rating available under that diagnostic 
code is 40 percent, which contemplates lumbosacral strain, 
limitation of motion, and narrowing of joint space in the 
lumbar region.  In this regard, the Board notes that these 
symptoms are contemplated by the 40 percent rating assigned 
herein under DC 5003/5292.  Therefore, DC 5295 (2002) is not 
for application in this case.  

In evaluating the Veteran's claim under DC 5293 (2002), the 
Board notes that the April 2004 VA examiner specifically 
stated there were no signs or symptoms of intervertebral disc 
syndrome.  Nevertheless, the evidence dated as early as April 
2004 shows the Veteran's service-connected lumbar spine 
disability is manifested by degenerative disc disease and 
other symptoms consistent with intervertebral disc syndrome.  
Review of the evidence shows that range of motion and gait 
testing revealed pain and increased muscle spasms in the 
lumbosacral area.  See VA examination reports dated June 2005 
and January 2006.  In addition, the Veteran has consistently 
reported that his low back pain radiates into his buttocks 
and legs, and his subjective complaints of neurological 
symptoms associated with his service-connected lumbar spine 
disability are supported by the medical evidence of record.  
Indeed, objective evaluation of the Veteran's service-
connected lumbar spine disability has variously revealed 
absent ankle reflex, absent patellar, Achilles, or deep 
tendon reflex, decreased perception to vibrations in the 
bilateral sacral L1 intervention area, and decreased 
sensation in the bilateral lower extremities.  See VA 
examination reports dated April 2004, June 2005, January 
2006, and December 2008.  

Regarding his pain and muscle spasms, the Veteran has 
reported that his pain is constant and he only feels relief 
after taking a break from what he is doing, sitting in a 
reclining chair, and/or taking medication.  

Despite the evidence showing the Veteran has intermittent 
relief from his symptoms, the Board finds the preponderance 
of the evidence supports the grant of a 60 percent disability 
rating under DC5293 (2002).  The Board finds that the 
evidence of pain and muscle spasms while demonstrating range 
of motion and walking, and the evidence of neurologic 
symptoms affecting the Veteran's lumbar spine and lower 
extremities, more nearly approximates the level of disability 
contemplated by the 60 percent rating under DC 5293 (2002).  

While the evidence supports the grant of a 40 percent rating 
under DC 5292 (2002), for severe limitation of motion, the 
Board finds a 60 percent rating under DC 5293 (2002) is more 
appropriate, as it affords the Veteran the highest disability 
rating possible.  Separate disability ratings are not 
appropriate in this case because the 60 percent rating 
assigned herein contemplates the pain and muscle spasms the 
Veteran experiences while demonstrating range of motion, 
while the 40 percent rating under DC 5292 also contemplates 
the Veteran's painful and limited motion.  See 38 C.F.R. 
§ 4.14 (2009).  Therefore, to avoid pyramiding, the Board 
finds the Veteran's service-connected lumbar spine disability 
warrants a 60 percent disability rating under DC 5293 (2002), 
not to be combined with any other potentially applicable 
disability rating.  

In evaluating the Veteran's service-connected lumbar spine 
disability under the rating criteria currently in effect, the 
Board finds that a disability rating higher than 60 percent 
is not warranted because there is no evidence of unfavorable 
ankylosis of the entire spine.  As noted above, while there 
is evidence that the Veteran stands in forward flexion, the 
medical evidence shows the Veteran does not have ankylosis of 
the entire spine, as he able to demonstrate movement in 
forward flexion, lateral flexion, and lateral rotation.  
Therefore, the Board finds the Veteran does not have 
ankylosis of the entire spine and thus, the general rating 
formula, including specifically DC 5242 (2009), does not 
assist the Veteran in obtaining a higher disability rating.  

The Board has considered whether a separate disability rating 
can be assigned for any neurological abnormalities associated 
with the Veteran's service-connected lumbar spine disability, 
as directed by the general rating formula.  However, the 60 
percent rating assigned herein contemplates any and all 
neurologic symptoms and abnormalities that may be associated 
with the Veteran's service-connected lumbar spine disability.  
See 38 C.F.R. § 4.71a, DC 5293 (2002).  Therefore, there is 
no basis to assign a separate disability rating for 
neurological symptoms or disabilities related to the 
Veteran's service-connected lumbar spine disability.  

The Board has also considered whether an increased rating is 
warranted under the Formula for Rating Intervertebral Disc 
Syndrome; however, 60 percent is the highest possible 
disability rating available under the Formula and the 
preponderance of the evidence shows the Veteran has not had 
incapacitating episodes related to his lumbar spine 
disability during the past 12 months.  Therefore, the Formula 
for Rating Intervertebral Disc Syndrome does not assist the 
Veteran in obtaining a higher disability rating.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  

While the Veteran has complained of pain while demonstrating 
range of motion and reported having flare-ups of pain that 
result in additional functional limitation, the Board finds 
that any additional functional limitation is contemplated in 
the disability rating currently assigned.  Indeed, the 60 
percent rating currently assigned contemplates the Veteran's 
painful motion, muscle spasms, and neurologic symptoms, 
including all functional limitation caused by these symptoms.  
Therefore, the Board finds that an increased evaluation is 
not warranted based on application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has considered whether the Veteran is entitled to a 
"staged" rating.  However, because the Veteran's complaints 
and the medical evidence of record has been consistent 
regarding the severity of the Veteran's lumbar spine 
disability throughout the pendency of this claim and appeal, 
the Board finds that, at no time since the Veteran's claim 
for an increased rating, in August 2005, has his service-
connected residual pilonidal cystectomy scar been more 
disabling than as currently rated under the present decision.  
See Fenderson, supra.  

In view of the foregoing, the Board finds that the disability 
rating assigned in this decision adequately reflects the 
clinically established impairment experienced by the Veteran.  
The preponderance of the evidence supports the grant of a 60 
percent disability rating throughout the appeal period, while 
the preponderance of the evidence is against the grant of a 
disability rating in excess of 60 percent at any time during 
the appeal period.  All reasonable doubt has been resolved in 
favor of the Veteran in reaching this decision.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Pilonidal Cyst

Service connection for a residual scar of pilonidal 
cystectomy was established in December 1953, and the RO 
assigned a noncompensable (zero percent) disability rating 
pursuant to 4.118, DC 7805, effective October 1953.

In February 2006, the RO increased his disability rating to 
20 percent under DC 7803, effective August 9, 2005.  In July 
2007, the RO increased his disability rating to 30 percent, 
under DC 7803-7333, effective August 2005.  

The Veteran has asserted that his service-connected residual 
pilonidal cystectomy scar warrants a disability rating higher 
than 30 percent.  

It is not clear why the RO chose to rate the Veteran's 
service-connected disability under DC 7803-7333; however, in 
an effort to afford the Veteran the highest possible 
disability rating, the Board will evaluate his service-
connected disability under all potentially applicable 
diagnostic codes, including DCs 7803 and 7333.  

The Board notes that, during the pendency of the Veteran's 
claim and appeal, an amendment was made to the criteria for 
rating the skin, effective October 23, 2008.  See 73 Fed. 
Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. 
§ 4.118, DCs 7800 to 7805 (2009).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  
However, the amended criteria only apply to claims received 
by VA on or after October 23, 2008, or in a case where a 
veteran requests review of his disability under the new 
rating criteria.  The Veteran's increased rating claim was 
received by VA in August 2005 and the Veteran has not 
requested that his disability be evaluated under the new 
rating criteria.  Therefore, the Board will proceed to 
evaluate the Veteran's service-connected skin disability 
under all potentially applicable diagnostic codes in effect 
prior to December 2008.  

In evaluating the Veteran's disability under the rating 
criteria used to evaluate scars, the Board notes that DCs 
7802, 7803, and 7804 do not assist the Veteran in obtaining a 
higher disability rating as the highest rating available 
under those codes is 10 percent.  The Board also notes that 
DC 7800 is not for application because the Veteran's service-
connected disability does not involve his head, face, or 
neck.  

Diagnostic Code 7801 provides that, for scars other than on 
the head, face, or neck, that are deep or cause limited 
motion, warrant a 10 percent rating if in an area exceeding 6 
square inches; a 20 percent rating if exceeding 12 square 
inches; a 30 percent rating if exceeding 72 square inches; 
and a 40 percent rating if exceeding 144 square inches.  Note 
(1) provides that scars in widely separated area, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2) provides 
that a deep scar is one associated with underlying soft 
tissue damage.  

Diagnostic Code 7805 provides that scars can be rated on 
limitation of motion of the affected part.  

Diagnostic Code 7333 provides that stricture of the rectum or 
anus warrants a 30 percent rating for moderate reduction in 
lumen, or moderate constant leakage.  A 50 percent rating is 
warranted for great reduction in lumen or extensive leakage.  
A 100 percent rating is warranted for stricture that requires 
colostomy.  

The Veteran has asserted that, on a daily basis, the scar 
continues to drain clear and/or bloody discharge that has an 
odor and that he uses gauze pads and tape to prevent seepage 
onto his underwear and outer garments.  The Veteran has 
asserted that, given the location of his scar, the gauze pads 
are unsuccessful in preventing leakage.  

Review of the pertinent evidence reveals the Veteran's 
service-connected residual pilonidal cystectomy scar is 
located in the fold between his buttocks.  At the January 
2006 VA examination, the scar measured 2 cm by .1 cm and was 
manifested by excoriation of the skin, bloody drainage, and 
hypopigmentation.  The scar was not adhered to the underlying 
tissue, deep, or unstable.  There was no significant 
elevation or depression on the surface contour of the scar; 
nor were there any areas of induration.  There was no 
limitation of motion or function caused by the scar.  

At the December 2008 VA examination, the scar measured 5 cm 
by 1 cm and there was no drainage seen or pain felt during 
palpation.  There was some adherence or induration to 
underlying tissue, especially with the granulation tissue 
found at the upper end of the scar.  The scar was slightly 
hypopigmented but, otherwise, the skin was not irregular, 
atrophic, or scaly.  The examining physician noted that part 
of the scar is superficial, while the other part is deeper 
because it is underlying into old sinus tracts.  There was no 
limitation of motion or function caused by the scar.  

In evaluating the Veteran's service-connected disability 
under DC 7801, the Board notes that, while the Veteran's scar 
has been described as deep, there is no indication that his 
scar measures more than 144 square inches (929 square 
centimeters).  Indeed, the preponderance of the evidence 
shows the Veteran's scar measures no more than 5 square 
centimeters.  See VA examination reports dated January 2006 
and December 2008.  Therefore, DC 7801 does not assist the 
Veteran in obtaining a disability rating higher than 30 
percent.  

The preponderance of the evidence shows the Veteran's 
service-connected residual pilonidal cystectomy scar does not 
result in limitation of motion or function.  Therefore, DC 
7805 is not for application in this case.  

In evaluating the Veteran's service-connected disability 
under DC 7333, the Board finds the lay and medical evidence 
raises a reasonable doubt as to whether the Veteran 
experiences extensive leakage with his service-connected 
disability.  As noted, the Veteran has asserted that his scar 
drains fluid that ranges from clear to bloody and produces an 
odor.  He has asserted that the scar drains every day, soils 
his underwear, and bleeds through to his outer garments.  The 
Veteran has asserted that the scar area is painful and 
requires that he keep the area clean.  He has asserted, 
however, that, given the location of the scar, it is 
difficult to use gauze pads and he sometimes uses toilet 
tissue to prevent leakage onto his outer garments.  

The Veteran is competent to provide evidence on matters of 
which he has personal knowledge and, thus, his report of 
symptoms associated with his service-connected disability is 
considered competent lay evidence.  The Veteran's report of 
symptoms is also supported by the evidence of record and is, 
thus, considered credible.  In this regard, the Board notes 
that, while the physician who conducted the December 2008 VA 
examination did not find any evidence of drainage or pain, 
there was objective medical evidence of bloody drainage and 
tenderness at the January 2006 VA examination.  

Given the competent and credible lay evidence of constant 
drainage of clear and bloody fluid that soils the Veteran's 
under and outer wear, the Board finds the evidence raises a 
reasonable doubt as to whether there is extensive leakage 
associated with the Veteran's service-connected residual 
pilonidal cystectomy scar and, as such doubt is resolved in 
favor of the Veteran, the Board finds a 50 percent rating is 
warranted under DC 7333.  

A higher disability rating is not warranted because there is 
no indication that the Veteran's service-connected residual 
pilonidal cystectomy scar has required a colostomy.  
Therefore, a disability rating higher than 50 percent is not 
warranted under DC 7333.  The Board has considered the 
Veteran's service-connected residual pilonidal cystectomy 
scar under all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, after careful review of the 
available diagnostic codes and the medical evidence of 
record, the Board finds there are no other diagnostic codes 
that provide a basis to assign an evaluation higher than the 
50 percent rating assigned herein.  

Finally, the Board has considered whether the Veteran is 
entitled to a "staged" rating, as the Court indicated can 
be done in this type of case.  See Hart, supra.  However, 
upon reviewing the longitudinal record in this case, the 
Board finds that, at no time since the filing of the 
Veteran's claim for an increased rating, in August 2005, has 
his service-connected residual pilonidal cystectomy scar been 
more disabling than as currently rated under the present 
decision.  The Veteran's complaints and the medical evidence 
of record have been relatively consistent throughout the 
pendency of this claim and appeal.  

Therefore, based on the foregoing, the Board finds the 
Veteran's service-connected residual pilonidal cystectomy 
scar warrants a 50 percent rating, but no higher, under DC 
7333.  All reasonable doubt has been resolved in favor of the 
Veteran.  See Gilbert, supra.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, notice that informs the claimant of 
the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.   
Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009). 

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 U.S. 1696 (2009).  

With respect to the residual scar disability, the VCAA duty 
to notify was satisfied by way of a letter sent to the 
Veteran in September 2005 that fully addressed all required 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate his claim and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  

With respect to the lumbar spine disability, the VCAA duty to 
notify was satisfied subsequent to the initial AOJ decision 
by way of a letter sent to the Veteran in July 2008.  The 
July 2008 letter informed the Veteran of what evidence was 
required to substantiate his claim and of how disability 
ratings and effective dates are assigned.  While the Veteran 
was not advised of his and VA's respective duties for 
obtaining evidence, the Board finds no prejudice to the 
Veteran because, as discussed below, VA has satisfied its 
duty to assist the Veteran in obtaining the information and 
evidence needed to substantiate his claim.  

Indeed, the Board also finds VA has satisfied its duty to 
assist the Veteran in the development of the claim.  The RO 
has obtained VA outpatient treatment records dated from 1995 
to 2007, as well as private medical records dated from 2004 
to 2009.  Significantly, it appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  In 
addition, the Veteran was afforded VA examinations in 
conjunction with his claims in April 2004, June 2005, January 
2006, and December 2008.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of his claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  

ORDER

Throughout the entire appeal period, entitlement to a 60 
percent disability rating for service-connected degenerative 
arthritis and disc disease of the lumbar spine, L4-5 and L5-
S1, is granted.  

Entitlement to a 50 percent disability rating for service-
connected residuals of pilonidal cystectomy is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


